 PEAKER RUN COAL COMPANY93Beasley Energy,Inc., d/b/a Peaker Run Coal Compa-ny, Ohio Division# 1 andUnited Mine Workers ofAmerica.Case 9-CA-9101February 10, 1977DECISION AND ORDEROn October 6, 1975, Administrative Law JudgeElbert D. Gadsen issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions and a supporting brief.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order as modified herein.The Bargaining OrderThe Administrative Law Judge found, and weagree, that as of December 1, 1974, the Union hadvalid authorization cards signed by 15 of Respon-dent's 26 employees. The Administrative Law Judgefurther found, and we agree, that the nature andpervasiveness of the Respondent's unfair labor prac-ticeshave prevented the holding of a fair election andthat a bargaining order is warranted to best protectthe employees' rights.Contrary to the Administrative Law Judge, how-ever, and in accordance with our decision inTradingPort, Inc.,219 NLRB 298 (1975), we conclude thatRespondent should be required to recognize andbargain upon request with the Union as of December3, 1974, the date Respondent unlawfully interrogatedemployee Dallas Short and thereby embarked on itscourse of unlawful conduct which prevented thedetermination of the Union's majority status by a fairelection. The Board's remedial objective of effectuat-ing employee rights is to restore the situation, to theextent feasible, to the state that would have existedhad the employer refrained from its unlawful courseof conduct. In cases of this type, a bargaining order iswarranted to correct and give redress for an employ-er'smisconduct in seeking to undermine a union'smajority status. In the absence of employer miscon-duct and in view of the fact that the union hadattainedmajority status, it is reasonableto assumethat the union would have become the collective-bargaining representative were it not for the employ-er'sunlawful conduct. The date upon which the1To the extent that we are unable to ascertainexactlywhen the unionwould havebecome the collective-bargaining representativeof the employ-ees concerned,it isthe employer's own misconduct which has effected such aresult.2Member Walther's views are in large partset forthat length in hisopinion inDrugPackage Company, Inc.,228 NLRB 108 (1977).3We are not concerned with thiscategoryin this proceeding,nor with228 NLRB No. 16union would have achieved such representative statuscannot now be ascertained with precision. However,we have concluded that the date which most nearlyapproximates that datein timeand propriety, andwhich is ascertainable with reasonable certainty, isthe date on which the employer embarked on itsunlawful antiunion campaign and thereby, throughitsmisconduct, precluded any determination of theemployees' desires by a free and fair election.' Unlessthe employer is ordered to bargain as of this date, theparties cannot be returned to the status that wouldhave obtained but for the employer's unlawfulcampaign. Accordingly, we shall order Respondentto presently bargain, upon request, concerning anyterm and condition of employment, or changethereof, as to which it would have been required tobargain had the Union become the bargainingrepresentative on December 3, 1974.Although agreeing that a bargaining order iswarranted in this case,Members Fanning andWalther2 wouldissuea bargaining order which isprospective only since, in their view, we are precludedfromissuing abargaining order which has retroactiveapplication where, as here, the union has not made abargaining demand. We disagree. SeeBaker Machine& Gear, Inc.,220 NLRB 194 (1975).InN.-L.RB. v. Gissel Packing Co., Inc.,395 U.S.575(1969), the Supreme Court approved the Board's useof bargaining orders to remedy an employer's inde-pendent 8(a)(1), (2), or (3) violations which under-mined a union's majority status and fatally impededthe holding of a fair election. In doing so, the Courtdepicted two situations in which such orders couldappropriately be given. The first involves unfair laborpractices which are so "outrageous" and "pervasive"that traditional remedies cannoterasetheir coerciveeffect,with the result that a fair election is renderedimpossible.3 In this connection the Court noted thatthe Board itself hada "similarpolicy of issuing abargaining order, in the absence of an 8(a)(5)violation or even a bargaining demand, when thatwas the only available effective remedy for substan-tial unfair labor pratices. "4 The second, or intermedi-ate type situation-and the one involved here and inthe vast majority of ourcasesthus far in which wehave given bargaining orders underGissel-isde-scribed by the Court as follows at 614-615:The only effect of our holding here is to approvethe Board's useof the bargaining orderin lesswhether,because of the seventy of the misconduct,a bargainingorder maybe appropriatenotwithstanding the absence of a showing of majority status.4Gissel Packing,395 U.S. at 614.The Court,however, failed topoint outthat thispolicy of theBoard relatedonly tothe issuance of a bargainingorder where no 8(aX5)violation was involved, but a majoritystanding had atone time been attained by the union involved. 94DECISIONSOF NATIONALLABOR RELATIONS BOARDextraordinary cases marked by less pervasive prac-ticeswhich nonetheless still have the tendency toundermine majority strength and impede the electionprocesses.The Board's authorityto issue such anorder on a lesser showing of employer misconductisappropriate,we should reemphasize, wherethere is also a showing that at one point the unionhad a majority; in such a case, of course,effectuating ascertainable employee free choicebecomes as important a goal as deterring employ-ermisbehavior. In fashioning a remedy in theexercise of its discretion, then, the Board canproperlytake into consideration the extensivenessof an employer's unfair practices in terms of theirpast effect on election conditions and the likeli-hood of their recurrence in the future. If the Boardfinds that the possibility of erasing the effects ofpast practices and of ensuring a fair election (or afair rerun) by the use of traditional remedies,though present, is slight, and that employeesentiment once expressed through cards would, onbalance, be better protected by a bargainingorder, then such an order should issue. [Emphasissupplied.]Nowhere in describing this category does the Courtmention the terms "demand," "refusal to bargain," or"8(a)(5)." Indeed, the Court's language above, inparticular "[t]he only effect of our holding here,"makes plain that it was extending the right to theBoard to give bargaining orders in cases where theunfair labor practices were "less pervasive" than inthe first or extreme situation but "nonetheless still"had "the tendency to undermine majority strengthand impede the election processes."It is clear, therefore, that the essence of what wasconsidered by the Court inGisselwas the scope of theBoard's remedial authority in the two types ofsituations described above. (A third type, where theviolations are insufficient to warrant a bargainingorder as a remedy, obviously has no relevance here.)5 395 U.S. at 612.6To preclude,as our dissenting colleagues would, the type of remedy wehave found necessary simply because the Union did not request recognitionis to condition the issuance of an adequateremedy foremployer misconducton a requirement that the Union engage in what is surely, in this context, afutile act.An employer who engages in misconduct in an effort to undernunethe union cannot reasonably be expected to grant recognition and bargainwhen such a demand is presented.IWe are perplexedby Member Walther'SargumentinDrug Package,supra,that,underGissel,8(a)(1) and (5) bargaining orders are not"fungible"but "entirely differentremedies designed to accomplishentirely differentgoals." The distinction that he would have us draw,namely,that "8(ax5)bargaining orders are intended to effectuate ascertainableemployee freechoice"while 8(a)(1) bargaining orders are meant as a deterrent to employermisconduct,isbased upon a misreadingofGrssel.Thus,in discussing"category two"cases, the Court stated, "in such a case,of course,effectuating ascertainableemployee freechoice becomes as important a goalas deterring employer misbehavior." 395 U.S. at 614.This language plainlyindicates that bargaining orders serve both purposes referredto by MemberWalther and,as noted above in this opinion,the Court drew no distinctionIt isequally clear that the Court was not primarilyconcerned with the need to remedy an employer'smere refusal to bargain in either situation, for there isnothing in that act alone which precludes the holdingof a fair election norimposes abargaining order.Furthermore, the Court stated elsewhere inGisselthat "perhaps the only fair way to effectuate employ-ee rights is to re-establish the conditions as theyexisted before the employer's unlawful campaign," 5by means of a bargaining order.Thus, we conclude that the Court inGisselindicat-ed approval of issuance of bargaining orders whichhad retroactive application without indicating that ademand for bargaining was a necessary prerequisitefor theissuanceof any such orders .6 Since theanalysis of whether an employer's misconduct is soserious asto preclude the holding of a fair election isnot affected by the presence or absence of a bargain-ing demand, we do not find the existence of such ademand to be determinative as to the nature or extentof the remedial bargaining order which should begranted.?The fashioning of an appropriate remedy is amatterfor the Board to determine within the limits ofits authority.In the exerciseof its remedial discretion,the Board, prior toTrading Port,in theSteel-Fabslineof cases, held that an employer's substantial8(a)(1) violationswerefully remedied by theissuanceof a prospective bargaining order. InTrading Port,the Board recognized that such an order frequentlydid not constitute a full and fair remedy for anemployer's misconduct.In some instances, a bargain-ing order effective only from the date of the Board'sdecision left unremedied an employer'sunilateralchanges in working conditions made after a unionhad established its majoritystatus. (See,e.g.,Elm HillMeats of Owensboro, Inc., Elm Hill Meats, Inc., BaltzBrothers Packing Company,213 NLRB 874 (1974).)This led to the unwanted result that an employer, bycommitting serious unfair labor practices, couldbetween"8(a)(5)" and"8(a)(1)" bargaining orders. Moreover, the distinctionhemakes is one without a difference.In bothsituations,employermisconduct precluding reliance on the Board'selection processes is anecessary predicate to invoke the bargaining order,since,even with ademand and a majority, the Board with approval of the SupremeCourt holdsthat an employer need not bargain until an election has demonstrated that aunion has majority status.Linden Lumber Division, Summer & Co. v.N.LR B,419 U.S. 301 (1974).In both cases, the bargaining orderisdeemedwarranted because traditional remedies for the 8(a)(l) conduct are insuffi-cient to reinstate the situation asitwould have been had the employer`obeyed thelaw." In both instances,the Board finds the bargaining order is anecessary remedy(read also as "deterrent").In both,the result has the sameeffect of installing a union as the collective-bargaining representative of anemployer's employees,thereby imposing upon the parties all the obligationsand rights inherent in an initial bargaining relationship. In short, undereither bargaining order, "employee free choice"effectively is ascertained-ordetermined-or protected.Hence,to paraphrase Gertrude Stem,we con-clude that"a bargaining order is a bargaining order is a bargaining order."8Steel-Fab,Inc.,212 NLRB363 (1974). PEAKER RUN COAL COMPANY95delay the holding of an election indefinitely (since afair election could no longer be held) and insure tohimself a substantial period of time until the Boardissued a remedial bargaining order, during whichperiod he would not have to deal with a union. Sincean employer, by such conduct, not only precluded theholding of a fair election, but reaped the additionalbenefit of insuring itself the freedom to imposeunilateral changes unhampered by union "interfer-ence," the Board's prospective bargaining order fellshort of reestablishing the conditions as they existedbefore the employer's unlawful campaign. We thusconcluded inTrading Portthat the fashioning of a fulland fair remedy which most nearly restored thestatusquo anterequired the issuance of a bargaining orderwhich commenced as of the time the employerembarked on a clear course of unlawful conduct orengaged in sufficient unfair labor practices to under-mine the union's majority status.9Member Walther, however, accuses us of taking alegally impossible position inasmuch as he assertsthatwe have, by the remedy we propose herein,created a bargaining obligation where none existed.Thus, he argues that, since the Board lacks statutorypower to require an employer to bargain subsequent-ly with respect to unilateral action which it took at atimewhen it was perfectly lawful to do so, byimposing such a remedy we have in effect made an8(a)(5) findingsub silentio.This is simply not true.We recognize that one of the elements necessary tofind an 8(a)(5) violation, i.e., a demand, is absent. Wefurther recognize that the remedy imposed herein,except for the absence of any cease-and-desistprovisions, is the same remedy which we would haveimposed had Respondent violated that section of theAct. This identity of remedy, however, stems notfrom an identity of violation, but only from the factthat,as discussedsupra,full and fair remedy forRespondent's 8(a)(1) and (3) misconduct hereinrequires the imposition of a bargaining obligationretroactive at least to the date of the beginning of themisconduct which made a fair election impossible orunlikely, no less than Respondent's refusal to bargainwould have required. It does not, as Member Waltherargues, demonstrate that we are finding a violation ofSection 8(a)(5).Member Walther further asserts that the bargainingorder remedy herein represents an unwarranted9Thereforewe cannot agree with Member Walther's view that traditional8(axl), (2), (3),and (4)remedieshave historicallyproven effective inrectifyingemployer misconduct. Nor can we agree that it is unnecessary toimpose a retroactive bargainingorder remedyin the instant case on thegrounds that the only unilateral change whichoccurred (the December 10wage increase)is independentlyviolativeof Sec.8(a)(1) and thus fullyremedied The bargainingorder remedy proposedherein is directed notmerely to the December 10 wage increase,but is in additiondirected to anyother unilateral changes in terms and conditions of employment whichextension ofTrading Portinasmuch as the Board'sorder therein was based on an 8(a)(5) violation. It istrue that we there found that the Respondent hadviolated Section 8(a)(5) because all the elements ofsuch a violation were present. A close reading ofTrading Portmakes it clear, however, that even in theabsence of such a violation we would have issued thesamebargaining order but as of an earlier date. Thus,the Board was careful to point out that the respon-dent therein had embarked on a clear course ofunlawful conduct which reasonably could be deemedto have undermined the union's majority status andto have prevented the holding of the election as ofSeptember 1 when the employer committed its initialviolation of Section 8(a)(1) of the Act. True, thebargaining order was dated as of September 4, thedate of demand for recognition. However, as statedby the Board inTrading Port,since all violations priorto September 4 were otherwise individually remediedby the Board's order, it was unnecessary to date thebargaining order as of September 1 in order to fullyremedy the employer's misconduct. Had the viola-tions committed in the period September 1-4 notbeen otherwise fully remedied, we would haveapplied the bargaining obligation from the earlierdate.Consequently, it is clear that the Board set thedate of the bargaining order inTrading PortfromSeptember 4 simply to correspond with the 8(a)(5)violation found thereafter.Implicit in Member Walther's argument appears tobe the contention that, in the absence of a demand,an employer is never placed on notice that a majorityof his employees may have designated a labororganization to represent them, and thus continues toconduct his business unilaterally as he is legallyrequired to do in the absence of majority support forthe union. But an employer who engages in an illegalcampaign designed to undermine a union surely hasreason to believe that the union had, or is likely toobtain, substantial strength, including a majority.Absent such a belief, there is no compelling motiva-tion for such misconduct. To the extent the employermay be unaware or uncertain that the union hasattainedmajority status, that lack of knowledge orcertainty results primarily from his own misconductwhich has precluded the union from freely establish-ing its representative status via the election route.10Similarly, to the extent that the employer's unlawfulRespondent may have instituted subsequentto the unfair labor practicesherein.As to theseacts,a retroactive bargainingorder remedy is notsuperfluous.Member Jenkins notes that,if it isnecessary to correct breaches of thebargaining obligations or other misconduct,he would datethe bargainingobligation from whatever date is necessaryto remedy the conduct.10Member Walther contends, however,that such a bargaining obligationwould not,in any event, have arisenprior tothe resultsof the scheduledJanuary 31 election.He thus arguesthat to require the Respondentherein to(Continued) DECISIONS OF NATIONAL LABOR RELATIONS BOARDconduct may have the desired adverse effect onemployee support for the union, thereby causing thelatter to forgo the formality of requesting recognition,or may lead theunion tobelieve that making such arequest would constitutea useless act, the employerhas no oneto blame but himself for not being placedon notice that his employees may have designated alabor organization to represent them. In all cases, theemployer must suffer the consequences of his unlaw-ful conduct and cannot be heard to complain that hedid not know that the union had achieved majoritysupport because the union did not tell him so. Inother words, the employer acted at his peril when heembarked on his course of unfair labor practices andshould not be permitted to assert his unlawful actionsas a defense to when the remedial bargaining ordershould attach.A demand made by a union enjoying majoritystatusdoes not impose upon an employer an obliga-tion to recognize a union.l l The employer may ignoreitor reject it without a reason so long as the employerdoesnot engagein unfair labor practices which rise tothe level suggested by the Court inGissel.Then, andonly then,as in caseswhere no demand has beenmade, is a bargaining obligation imposed on theemployer by the Board as a remedy therefor. Again,the conclusion is inescapable: the demand is not afactor entering into the determination of whether abargaining order shouldissue.To belabor the pointfurther, the demand becomes operative in theGisselprocess onlyas an elementfor finding, remedying,and enjoining the recurrence of an 8(a)(5) violationand in the context of fixing the date on which thebargaining obligation in accord with that findingcommences, where all other violations are fullyremedied.Finally,Member Walther suggests that the remedywe are imposing here is punitive in nature because ofits "retroactivity." Yet he is willing to impose such aremedy where the additional element of a demand ispresent.We fail to see how the presence or absence ofa bargaining demand renders the essentially identicalremedy punitive.12 As the Board stated inBakerMachine & Gear, Inc.,220 NLRB 194, 195 (1975):No element of retroactivity is present in impos-ing the bargaining obligation as of the time theemployer began his subversion of the statute. Nonew law or rule is being enacted governingconduct or relations previously not subject to thelaw. Instead, the remedy we impose does no morethan reach all the unlawful actions committed,whether early orlate inthe course of the miscon-duct. The only element of retroactivity is that themisconduct being remedied occurred prior toissuance of the complaint and our considerationof thecase;but this is the situation in every civil orcriminal case where a wrong is remedied, for theremedy can be applied only after the wrong hasbeen committed.That was the unstated principle behind the majority'sdecision inTrading Port;to provide for a collective-bargaining remedy from the first instance of miscon-duct which disrupted the election process. That is thefullmeaning ofTrading Port,not the more narrowone that Member Walther, who says he adheres tothat decision, and Member Fanning, who concurredtherein, would read into it. 13bargain over any changes in terms and conditions of employment fromDecember forward(some 2 months prior to the scheduled election date) doesnot return the parties to the status that would have obtained "but for theunfair labor practices," but accords the Union an additional and unwarrant-ed bargaining advantage.Initially, we note that Member Walther's argumentis equally applicable in theGissel8(aX5) situation (since,absent employerunfair labor practices, no bargaining obligation would have attached unlessand until the Union was certified as the collective-bargaining representativefollowing a Board-conducted election);yet we do not understand MemberWalther to argue that in such situations it is more appropriate to date thebargaining order from the date of any scheduled Board election rather thanthe date of demandFurthermore,while it is true that in many cases an election will have beenscheduled,it is equally true that in many cases the employer's unlawfulcampaign will result in no steps having been taken in this direction. We seeno reason why the same unlawful conduct should be remedied differentlymerely on the basis of whether an election date has been scheduled or notAccordingly,we conclude that all such remedial bargaining orders should beapplied uniformlyiiLinden Lumber Division,Summer&Co v N.LR B, supra12 In support of his contention,Member Walther poses the followingsituation as an example-employees of an employer commence an organiza-tional drive at a time when the employer is expenencing economic reversals.The employer responds to the dove with 8(axl) violations Before the unionmakes a demand,the employer,without unlawful motive, institutes aneconomiclayoff.Member Walther contends that by retroactively applyingthe bargaining order to the date of the initial 8(a)(l) violation the Boardrequires the employer not only to bargain over the decision and effects of thelayoff, but subjects the employer to backpay liability as well. This, accordingto our colleague, is punitive inasmuch as it goesbeyondthe status quo toimpose additional bargaining and financial obligations.However, to require an employer to bargain as to the decision and effectsof an economiclayoffgoes no further than to restore the status quo since atthe time such a unilateral change was undertaken the union would, in alllikelihood, have been installed as the collective-bargaining representativehad the employer refrained from its unfair labor practices13 Indeed,we are puzzled by Member Fanning's limiting the bargainingorder's application prospectively,since as he stated in his concumng anddissenting opinion inSteel-Fab, supraat 369:It should not require saying that every order of this Board finding aviolation of the Act is retroactive and the remedy applies as of the dateof the finding of the original unfair labor practice No oneknowsthat anemployer has violated Section 8(a)(3) on the date an employee isdischarged until the Board and the courts make that decision. No oneknowsthat an employer has engaged in bad-faith bargaining in violationof Section 8(aX5) or has violated that section of the Act even afterrefusing to bargain with a certified union until the Board and ultimatelythe courts speak.Every union and every employeracts atitsperil byengaging in conduct that may subsequently be the subject of an unfairlabor practice charge This has always been the law.. . [Hooweverviewed, this Employer. .is hardly an innocent and unsophisticatedparticipant in unfair labor practices To suggest that it is somehow PEAKER RUN COAL COMPANY97In summary, the Board is unanimous in agreeingthatRespondent, by its misconduct, has incurredsome obligation to bargain. However, we differ fromour dissenting colleagues as to the nature of theobligation to be imposed. They would find that, in theabsence of a violation of Section 8(a)(5), the obliga-tion extends only as to future events. We concludethat it is within our remedial authority to require anemployer to bargain as of the date it embarks on anunlawful course of conduct which fatally impedes theholding of a fair election. While we will not hesitate tofind that an employer also violates Section 8(a)(5) ofthe Act where all the elements of such a violation arepresent,we do not believe that the issuance of abargaining order dated from the time the employerembarks on its unlawful course of conduct is preclud-ed by the absence of such a violation. We further findthat a bargaining order which requires Respondent topresently bargain, upon request, concerning any termor condition of employment, or change thereof, as towhich it would have been required to bargain had theUnion become the bargaining representative as ofDecember 3, 1974, is necessary to remedy theviolations we have found herein.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-edOrder of the Administrative Law Judge andhereby orders that the Respondent, Beasley Energy,Inc., d/b/a Peaker Run Coal Company, Ohio Divi-sion# 1, Lawrence and Gallia Counties, Ohio, itsofficers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order.MEMBER FANNING, concurring in part:Iconcur in the majority's affirmance of theAdministrativeLaw Judge's Decision and in thefinding that a bargaining order is warranted as aremedy for the violations found.N.L.R.B. v. GisselPacking Co., Inc.,395 U.S. 575 (1969).Ido not concur, however, in the majoritys extend-ed discussion of why "a bargaining order whichrequiresRespondent to presently bargain, uponrequest, concerning any term or condition of employ-ment, or change thereof, as to which it would havebeen required to bargain had the Union become thebargaining representative as of December 3, 1974, isnecessary to remedy the violations we have foundherein."Whether or not Respondent should now berequired to bargain over actions and decisionsconcerning its employees' wages, hours, and workingconditions taken at that time of course depends onwhether its failure to bargain concerning them was anunfair labor practice. Although thereis language inthe majority opinion which suggests the Respondent'sfailure to bargain in 1974, though never requested to,violated Section 8(a)(5) or (1), one searches in vainfor an actual finding of such a violation. Were such afinding supported by the record, I am sure mycolleagues would join me in so finding. I am equallysure that then my colleagues would join me inordering,inter alia,that Respondent cease and desistfrom so refusing to bargain collectively. In suchcircumstances, a Board order, combining the cease-and-desist provision and the affirmative bargainingprovision (prospective in nature) would reach allmatters with respect to which Respondent is obligat-ed to bargain upon request, including those mattersas to which it had been unlawfully refusing tobargain. The majonty does not include a cease-and-desist provision as to any violation of the bargainingobligation because it has made no finding of such aviolation. As no such violation has been found, I amsatisfied that the order recommended by the Admin-istrative Law Judge is both necessary and sufficient toremedy the unfair labor practices found and I adoptitasmy own,14 noting with some wonderment that,after all thistime, that is precisely what my colleaguesof the majonty have done.MEMBER WALTHER, concurring in part and dissentingin part:Iagree with the findings of my colleagues includingtheir finding that a bargaining order is necessary toremedy Respondent's unfair labor practices. How-ever, in the absence of an 8(a)(5) violation, I do notagree with the majority's retroactive application ofthebargaining order to December 3, 1974. Inagreement with Member Fanning and in accordancewith my separate opinion inDrug Package Company,Inc.,228 NLRB 108 (1977), Iwould issueaprospective bargaining order as a remedy for Respon-dent's extensive and pervasive unfair labor practiceswhich have clearly foreclosed the possibility of anyfree and fair Board election.In order to properly analyze the remedial orderissued by the majority, it is necessary to summarizebriefly the facts upon which it is predicated. OnNovember 27, 1974, Respondent received a telegramfrom the Union advising that it was "initiating anorganizing drive among the employees at your mine...." According to the Administrative Law Judge, byDecember 1 the Union had received authorizationcards from a majority of Respondent's employees.unfair to find the Respondent in violation of[the Act] and to insist that14See also my separate opinions inHombre Hombre Enterprises, Inc,a remedy for such a violation applyonly as of the date of thed/b/aPanchtto's,228NLRB 136 (1977), andDrug Package Company,Board's Order finding an unfair labor practice issheer nonsenseInc, 228 NLRB 108 (1977) 98DECISIONSOF NATIONALLABOR RELATIONS BOARDThere is no evidence indicating that the Union oranyone else notified Respondent that a majority of itsemployees had signed cards, nor any evidence thattherewas a demand for recognition. Instead, theUnion opted to file a representation petition whichresulted in the scheduling of an election for January31, 1975.Respondent's initial reaction to the organizingdrive was an unlawful supervisory interrogation andthreat directed at employee Short on December 3.One week later, on December 10, Vice PresidentElder addressed the employees at a meeting duringthe course of which he also made unlawful threatsand consented to an increase in wages. Finally,during a social occasion given by Respondent for theemployees in mid-January 1975, threats of moreonerous working conditions should the Union winthe forthcoming election were made.When theUnion filed the instant unfair labor practice chargeson the day before the election, the election waspostponed indefinitely.It is important to note at this point the theory onwhich this case was litigated. Both the unfair laborpractice charge and the complaint cited Respondent'sconduct as a violation of Section 8(a)(1) alone.15 Theinterrogationsand threats could obviously onlyconstitute 8(a)(1) violations, and the unilateral in-crease in wages was found by the Administrative LawJudge to be unlawful because it was granted "as aneffort to discourage union activity in violation ofSection 8(a)(1) of the Act." At no point during thisentireproceeding has Respondent been charged,alleged,or found to have unlawfully refused tobargainwith the Union as required by Section8(a)(5). At no point, that is, until today. For when therationale of the majority's opinion and the require-ments of their Order are compared with the Decisionof the Administrative Law Judge which they purportto adopt, it is evident that they are,sub silentio,making an 8(a)(5) finding.In retroactively applying the bargaining order toDecember 3, my colleagues claim to be "[restoring]the situation, to the extent feasible, to the state thatwould have existed had the employer refrained fromits unlawful course of conduct." They reason that inthe absence of Respondent's unlawful conduct it is"reasonable to assume" that the Union would havebecome the employees' bargaining representative,and that while admittedly the date when suchrepresentationwould commence "cannot now beascertained with precision," the date of the initialunfair labor practice "most nearly approximates thatdate in time and propriety." Accordingly, the majori-ty concludes that only by finding a bargainingobligation as of December 3, 1974, can the parties "bereturned to the status that would have obtained butfor the employer's unlawful campaign." I disagree.First,had Respondent refrained from unlawfulconduct, it is "reasonable to assume" that therewould have been no unfair labor practice chargesfiled and the parties would have followed throughwith the election scheduled for January 31. If theUnion won the election (which my colleagues appar-ently assume is a foregone conclusion), then abargaining obligation would indeed have attached;but this would have occurred in February 1975 at theearliest-not 2 months earlier, in December.Even more troublesome, however, is the premiseupon which the majority's remedy is constructed.That premise is that a bargaining obligation must becreated as of December 3 before the parties are"returned to the status that would have obtained" butfor the unfair labor practices. The problem with thisposition is that nobody-including the Union and theGeneralCounsel-has ever asserted that such abargaining obligation ever existed, even in the face ofthe unfair labor practices. Thus, in the guise ofrestoring the status quo, the majority is going beyondwhat in fact was the situation and is creating aheretofore nonexistent and legally impossible16 bar-gaining obligation.An examination of Respondent's conduct willillustratewhatImean.The December 3 interrogationand threats involving employee Short are obviouslynot appropriate subjects for bargaining and thus notproperly remedied by a bargaining order. Suchviolations are fully remedied through our normal8(a)(1)cease-and-desist provisions.The same, ofcourse, is true of Vice President Elder's threats madeduring the course of the December 10 meeting andmid-January social event. I do not understand mycolleagues to be arguing that Respondent should nowbargain over such interrogations and threats. Thisbeing the case, the retroactive bargaining order ofnecessity must be directed at the December 10 wageincrease because this is the only other unlawfulconduct found.15The unfair labor practice charge stated-Since on or about December 1, 1974, and at all times thereafter, theabove-named employer, by its officers, agents, and representatives, hasby interrogation,threats, promises of benefits and surveillance andother acts and conduct,interferedwith,restrained,and coerced itsemployees in the exercise of the rights guaranteed in Section 7 of theActAfter enunciating Respondent's conduct,the complaint alleged.By theacts and conduct allegedabove,Respondent has engaged in, andis engaging in, unfair labor practices in violation of Section8(a)(l) of theAct, affectingcommerce as defined in Section2(6) and (7) of the Act16Asnoted,no 8(a)(5) violation was alleged in the complaint, and in theabsence of a demand for recognition it is clear that the recordwould notsupportsuch a violation even if alleged. PEAKER RUN COAL COMPANYThe wage increase was indeed found unlawful, butitwas unlawful because, in the words of the Adminis-trativeLaw Judge, it was "an effort to discourageunion activity"-not because Respondent was failingto honor a bargaining obligation which it owed to theUnion.17 By now requiring Respondent to bargainover the wage increase, the majority isex post factocreating an 8(a)(5) bargaining obligation and apply-ing an 8(a)(5) remedy to an 8(a)(1) violation. Whilethe Board's remedial authority may be broad, I doubtthat it extends this far.The situation would be entirely different, of course,were the prerequisites to an 8(a)(5) violation presenthere. The Board has long held, with Supreme Courtapproval,18 that Section 8(a)(5) is violated whenever aunion has attained majority status and the employernevertheless, upon demand, refuses to bargain whileat the same time committing serious unfair laborpractices which thereafter prevent the holding of afree and fair election. Thus, had the prerequisites toan 8(a)(5) violation been present here-which theyarenotinview of the Union's failure to requestrecognition-then the Board's decision inTradingPort, Inc.,219 NLRB 298 (1975), would have dictatedboth an 8(a)(5) violation and a bargaining order as ofDecember 3, 1975. In that situation a retroactivebargaining order would be both logical and appropri-ate because there would have been an underlying8(a)(5) violation to support it-the bargaining orderwould, in effect, be requiring Respondent to fulfill astatutory bargaining obligation which it had thus farrefused to fulfill. 19While I may disagree with my colleagues' conclu-sion regarding the timing of a bargaining order, I donot dispute their conclusion regarding the necessityfor one. I quite agree that, given the scope and natureof the unlawful conduct found, the possibility of afree and fair election is slight; and, given the fact thatat one time the Union enjoyed majority support, thepolicies of the Act will be,best effectuated through theissuance of a prospective bargaining order ratherthan through the direction of a new election.20 Thus Iagree with the majority that "a bargaining order is a17 Indeed, the Union had never even claimed a right to bargain over thisor any other subject Thus, the violation found is fully remedied by ournormal 8(a)(I) remedies18N LR B v Gissel Packing Co, Inc, et a!,395 U.S. 575 (1969);NLRBvBenneKatz, etc, d/b/a Williamsburg Steel Products Co,369U.S 736, 748, fn 16 (1962),N L R B v P Lorillard Company,314 U S 512(1942).19 In arguing that a request for recognition would have been futile givenRespondent's subsequent conduct, the majority obviously fails to under-stand the purpose behind such a request in cases such as these The demandfor recognition is not required on the theory that a union must exhaust allavenues of redress before turning to the Board,but rather because such arequest is an indispensable element of an 8(a)(5) refusal to bargain, andwithout an 8(aX5) finding the retroactive application ofa bargaining order isimproper20For a more detailed analysis of why I thinkprospectivebargainingorders are an appropriate remedy for senous 8(a)(I) violations, see myseparate opinion inDrug Package Company, Inc, supra99bargaining order is a bargaining order" insofar as theprerequisites for issuance and the legal obligationsimposed thereby are concerned. I do not agree,however, that such an Order-in the guise of remedy-ing 8(a)(1) violations-can be applied retroactively soas to create a bargaining obligation as of a date whenone could not possibly have existed.For the foregoing reasons, I would adopt theAdministrative Law Judge's Decision and recom-mended Order in its entirety.DECISIONSTATEMENT OF THE CASEELBERT D. GADSDEN, Administrative Law Judge: Upon acharge filed on January 30, 1975, by the United MineWorkers of America (UMW), herein called the Union, anoriginal and an amended complaint were issued on March27, and May 15, 1975, respectively, against Beasley Energy,Inc.,d/b/a Peaker Run Coal Company, herein calledRespondent. The complaint alleged that Respondent en-gaged in specific coercive and threatening conduct inviolation of Section 8(a)(l) of the National Labor RelationsAct, as amended, herein called the Act; and that suchconduct was-so serious and substantial in character andeffect as to warrant the entry of a remedial order requiringRespondent to recognize and bargain with the Union.Respondent filed an answer and an amended answer onMay 12 and July 9, 1975, respectively, denying theallegations heretofore described in the complaint.The hearing in the above matter was held before me inGallipolis,Ohio, on August 5, 1975. Briefs have beenreceived from counsel for the General Counsel and counselforRespondent, respectively, and have been carefullyconsidered.Upon the entire record in this case and from myobservation of the witnesses, I make the following:FINDINGS OF FACT1.JURISDICTIONRespondent is now and has been at all times materialherein, a corporation organized under and existing byvirtue of the laws of the State of Ohio, maintaining places ofbusiness operation in Lawrence and Gallia Counties, Ohio,the only locations involved herein, where it is engaged inthe mining and sale of coal from its mining operation.During the 12 months preceding the issuance of thecomplaint herein, a representative period, Respondent hada direct outflow into interstate commerce of coal valued inexcess of $50,000 which it sold and caused to be shippeddirectly from points located within the State of Ohio topoints located outside the State of Ohio.The complaint alleges, the answer admits, and I findRespondent is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.11.THE LABORORGANIZATION INVOLVEDThe complaintalleges, the answeradmits, and I find thatUnitedMineWorkers of America (UMW), herein called' 100DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Union, is now,and has been at all times material herein,a labor organization within the meaningof Section 2(5) ofthe Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA.BackgroundPeaker Run Coal Company is a wholly owned subsidiaryof Beasley Industries,Inc., which is composed of BeasleyEnergy, Inc., and Beasley Investments and Service Ware-house,Inc.PeakerRun Coal Company isa separatecorporation which was owned by a major shareholder ofBeasleyIndustries, privately held until December 1970. Atthat time,Peaker Run Coal Company and Beasley Invest-ments,whichisa real estate investmentcompany, wasacquired through a stock exchange and Beasley Industriesacquired and has since that time operated Peaker Run CoalCompany.Some of Beasley's other subsidiaries,not hereininvolved,have had contracts with other unions since 1967.However, Peaker Run CoalCompanyhas never had aunion or a union contract.The officers of Beasley Indus-tries and its subsidiaries are: John H.Fisher,president;Charles Elder, vice president; and Edward Bacome, attor-ney and corporate secretary.PeakerRun Coal Company, located in Gallia County,Ohio, has been engaged in the mining and sale of coal sincethe latter part of 1973, or the early part of 1974, when VicePresident Elder commenced hiring the employees, some ofwhom now constitute the unit employees in dispute. Sinceits initial operation,Respondent had not granted thesubstantialmajority of its employees a pay raise until theoccurrence of the current dispute. In a letter and telegramdated November 27, 1974, Respondent for the first timelearned about its employees' interest in the United MineWorkers of America.At all times material herein, the individuals listed belowhave occupied the positions following their respectivenames and have been, and are,supervisors as defined inSection 2(11) of the Actand are agents of Respondent,acting on itsbehalf,within the meaning of Section2(13) ofthe Act: Charles Elder-vice president; Ralph Browhard-superintendent;Ralph Crow-day shift foreman; and byamendment to the complaint, which was not denied byRespondent,Bill Stevens-foreman.All production and maintenance employees employed bythe Employer at its Ohio mines,excluding all office clericalemployees,professional employees,guards, and supervisorsas defined in the Act, constitute a unit appropriate for thepurposes of collective bargaining within the meaning ofSection 9(b) of the Act,as amended.'Thisproceeding was adjournedsine diepending receipt ofa letter from counsel for the General Counsel informing theAdministrative Law Judge whether or not he formallyrested the presentation of his case.In a letter dated August13, 1975, counsel for the General Counsel formally advisedme, as well as counsel for Respondent,that he rested hiscase. Accordingly, counsel for the General Counsel's letterishereby identified,marked, and admitted in evidence ascounsel for the General Counsel's Exhibit 24, and theproceeding herein is closed.B.Union Activityof the Employeesand Respondent'sKnowledgeThereofA composite of the undisputed and credible testimony ofMary Ann Uzelack,an official representative of the Union(UMW), along with employee witnesses Dallas Short,Thomas B. Stephens,Jack Campbell,and John Roush,essentially established that approximately 15 of Respon-dent's employees were present at a meeting held in theHoliday Inn, Gallipolis,Ohio, on December1, 1974. Atthatmeeting,Union Representative Uzelac explained thebenefits and the advantages offered by the Union anddistributed union authorization cards to the employees.Fifteen of the employees in attendance thereupon signedand submitted union authorization cards to the Union. Allof the above-identifiedwitnesses,including employeewitnessRansom C.Wireman,testified that they signedunion authorization cards and did not thereafter revoke orattempt to revoke such authorizations.Respondent,through the testimony of its vice president,Charles Elder,admitted that it first learned about theUnion's interest in organizing its employees in a letter andtelegram from the UMW dated November27, 1974.C.Respondent's Alleged Threatening and CoerciveConductEmployee Dallas Short testified that sometime during theweek following the employees' meeting on or aboutDecember 1, 1974, he held a conversation with hissupervisor, Ralph Crow, which was as follows:A.Mr. Crow wanted to know what I knew aboutthe union. He wanted to know who was behind it. Hewanted to know what I knew about it. And I told him Ididn't know much about the union. I told him that Ididn't want to say anything. And he said, "You'd better.You're notgoingto have a job if you don't." He said,"The man wants to know. He wants to know tonight."He said,"He's going to shut the place down if the unioncomes in." He said he was no bullshitter, that he woulddo it.Short said he felt uneasy about the above questions andstatements by SupervisorCrow,and he stated that "theman" to whom Crow was referring was Chuck Elder, vicepresident of Respondent.Ralph Crow, a day shift mine foreman for Respondent,testified that he was the supervisor of Dallas Short, whoworked for him for approximately 90 to120 days,but thathe could not recalltelling Short that he hadto find out whowas involved in the Union,that the man "wanted to know, andif hedidn'tfindout he(Elder)was going to shut the plantdown.Crow also testified that he could notrecallhaving anyconversation with Short in which he talked about the union.IThe facts set forth above are undisputed and are not in conflict in therecord PEAKER RUN COAL COMPANYCrow's employment with Respondent is presently terminat-ed.2About 2 weeks after the above-described conversationwith Supervisor Crow,Short testified that Vice PresidentElder called and held a meeting with the unit employees atthe Holiday Inn, during which all except two of Respon-dent's employees were in attendance along with supervisorypersonnel;Edward Bacome, attorney and corporate secre-tary for Respondent; Foreman Stevens;Bill Orr;and VicePresidentElder,who presided over the meeting. Shortfurther testified that Vice President Elder told the employ-ees that he was rather disappointed that they had gone tothe Union without first coming to the Company to discusstheir concern;that they(Respondent)had been looking forthis type of action by the employees for some time; thatmanagement had previously discussed two offers withrespect to wages and working conditions to present to them,but that he could not afford to go with the Union because ifhe could not make a reasonable profit he would shut theplace down.Employee Thomas Stephens'testimonial version of whattranspired at the company-called meeting of employeesheld on December 10, 1974, essentially corroborates thetestimony of employee Short. In essence,he testified thatVice President Elder stated thathe could not operate theCompany under union conditions but would have to shut itdown.He further testified that about 3 weeks before theelection scheduled for January 31, 1975,Foreman BillStevens told him that if the employees went union (UMW)he (Stevens was directed to close the plant's gate after thatshift.Stephens said to his knowledge the plant's gate hasnever been closed or locked.Employee Jack Campbell's testimonial version of theCompany'sDecember 10 meeting with its employeesessentially corroborated the versions of employees Shortand Stephens.He stated that afterVicePresident Elderadvised them about the proposed wage increase he furtheradvised them that Respondentcould not operate the Compa-ny under union conditions and would have to quit operatingifthe employees went union.The testimony of employee John Roush also essentiallycorroborates the testimony of employees Short,Stephens,and Campbell, to the effect that Vice President Elder saidhe could not operate the Company under the Union, andifthe employees went union he would have to shut down.He(Roush)was never questioned about the Union by eitherSupervisor Crow or Supervisor Stevens.Employee Ramzey L. Boggs testified that about a weekafter the company meeting with the employees on Decem-ber 10,1974, he heard Vice President Elder state, in thepresence of himself(Boggs)and ForemanCrow,"that if theunion got in he didn't know how he couldpossibly make it."Boggs said he believed the latter statement was made beforethe election scheduled for January31, 1975,was called off.However,Foreman Crow denies that Vice President Eldermade such a statement in his presence.2 1 creditthe testimonialversion of employeeDallasShort over that ofSupervisor Ralph Crow, not onlybecause hewas straightforward,sure, andappeared nonselectivein answering questions, but also because Crow almostconsistently did not categoricallydenythe interrogation and threatening101Employee JamesW. Halley attended the companymeeting with the employees on December 10, 1974, andheard Vice President Elder tell the employees"f they wentunionhe would close the job down."He further testified thatsubsequently, but before Christmas, a Mr. Brouhard ofmanagementtook him over to the barn where he was askedto talk on the telephone to Vice President Elder, who askedhim how did the union situation look; that he (Halley) toldhim (Elder) that it looked like it was 100-percent union.Vice President Elder saidif it went union he would have toclose the job down.Halley said Vice President Elder thenasked him did he think it would do any good if he (Elder)could go down and talk to the men (employees), and he(Halley) said no, because the employees were mad at him.Employee Ransom C. Wireman testified that he attendedthemeeting on December 10, 1974, during which theemployees were informed that they were going to begranted a raise. However, he stated thathe did not rememberElder telling them that if the Union came in he was going tohave to shut down.He also saidhe had never heard anyforeman make such statement to him.Employee Gene Thomas Clay testified that he attendedthe Company's meeting with the employees on December10, 1974, and recalled a fellow employee stating that afterthe pay raise was agreed upon the amount of the raisewould be better than what the Union could obtain andElder said, "Lets disregard that right now." Hedoes notrememberElder or any member of management stating thatif the Uniongot inthe Company would have to shut down.He did not sign an authorization card. However, on cross-examination Gene Clay admitted that he was not present atthe December 10 meeting when Elder opened the meeting,but rather,came inlater and sat on the other side of theroom opposite Elder while employees between himself andElder carried on private conversations concurrently withthe remarks of Elder; that he (Clay) also was engaged insome private conversations with fellow employees whileElder was speaking; and that he could not hear everythingElder said, although he heard most of his remarks.Clay and other employees received a letter from Respon-dent dated February 19, 1975, wherein Respondent assuredthem that nobody would lose their job.Bacome testified that he did not hear Elder make astatement about the Union or tell the employees during themeeting of December 10, 1974, that he was disappointedthat they had gone to the Union, or that the Companywould have to shut down. Vice President Elder deniedmaking any reference whatsoever to the Union or theemployees' organizational drive. However, with respect tohis remarks to the employees at the December 10 meeting,Vice President Elder continued to testify as follows:Q.Had you stated the position that you could notsurvive under the union?A.Outrightanswer, no. I would say thatI answeredin such a way that if we could survive, we would go aheadand do it, but if not, pure economics would shut you down.statements attributed to him.Instead,Crow,practically without exception,repeatedly stated that hecould not recall anyaspect of the conversation Ireceived a distinct impression from his demeanor in testifying that he was nottestifying truthfully. 102 -DECISIONS OF NATIONAL LABOR RELATIONS BOARDVice President Elder categorically denied that he toldemployees he was disappointed in them because they didnot come to management before going to the Union. Healso denied that he discussed the Union's organizationalefforts with the employees or told them if the Union got inhe would shut down the plant.He said he was sure he didnot make such a statement because the Company's attor-ney,Bacome,was sitting right beside him and hadpreviously advised him not to do so.However, when VicePresident Elder was asked by counsel for Respondent didhe at any time during the course of the meeting tell theemployees that if the Union got in the Company would notoperate under union conditions,he responded as follows:"1 don't-if I di4 Idon't think it was with the-said in thatmanner. "Hefurther testified as follows:Q.Do you recall ever telling any employee on aone-to-one basis that if the union got in you'd have toshut down because the union got in?A. I would say it may have come out different but itcould have meant the same thing.Q.Well, how do you think it came out? I mean tothe best of your memory what do you think you said?A.You work and last only as long as the businessstays intact and you make some profit. Whenever thetime gets rough, then you have to bend with the wind. Alot of times you bend so far and you close your shop. Ithink that everybody understands that .3D.Respondent Offers Employees Pay Raise in theMidst of Organizing CampaignWith respect to Respondent's pay raise proposal to theemployees, Dallas Short testified as follows:A.He offered us a dollar on the hourraise, plus 25Con the ton royalty. Just a flat rate of $1.25 raise.Q.Was there a discussion of how the royalty was tobe handled?A.Yes, sir,there was.To the best of my under-standingthe 250on the ton was supposed to go in thebank,and it was up to us to decide whether we wanted iteither once a year, twice a year, and they would take the25¢ a ton, whatever the total was, if we wanted to split itup once a year or twice a year, and that period each yearthat they would split this up among the employees ofPeaker Run Coal,and they were going to set up someprogram where the employee had to be there so longbefore he got a share of this.3 I credit largely that aspectof VicePresident Elder's testimony whichdescribes what he actually said to the employees and not necessarily hispresently expressedphilosophy,logic, or explanation of his statements whichhe did not articulate to the employees at that time(December10).As towhether Vice President Elder told the employees on December 10, orthereafter,thathe"could not afford to gowith the Unionbecauserfhecould notmake a reasonableprofit he wouldshut the place down,"orthat he could notoperate thecompanyunder union conditions and wouldhavetoshutit down if theemployeeswent union,I credit the testimonial accountof formeremployeeDallas Short,employees 71omas Stephens,Jack Campbell,and JamesHalley over that of Ranson Wireman,Gene Clay,Edward Bacome, Esq.,and Vice President Elder for the following reasons: I was persuadednot onlyby thestraightforward and unequivocal manner in which the aforestatedwitnesses testified that they were telling the truth,but also because theirAt the conclusion of his presentation of the wage offers,Vice President Elder and other supervisory personnelstepped outside to allow the employees an opportunity todiscussRespondent's pay raise proposal. After somediscussion,the employees decided to accept the flat rate of$1.50per hour plus 3 paid holidays. The employeesinformed Vice President Elder of their decision, and headvised them that they could have holidays off, but withoutpay because employees with 1-year tenure with Respondentwere already receiving 2 weeks paid vacation.With respect to the employees'response to Respondent'sproposed wage offer, Short continued to testify as follows:Q.Did Mr. Elder comment on the decision of themen to take the raise?A.Yes, sir. I believe he said it wasbetter for the mento take the raise and to work than not to work at all.Hesaid if the union came in he could not make enoughprofitand that he would close the place down.When Respondent was asked why its final general payraiseproposal happened to have been presented onDecember 10, its attorney and corporate secretary, EdwardBacome,testified that Respondent had decided to grant itsemployees a payraisein the early or middle part of October1974, but that it was deemed wise to wait until the UMW'snational contract was negotiated and reviewed by it, sincethe old contract would expire November 12, 1974. Corre-spondingly, Vice President Elder testified that although theCompany had considered granting its employees a payincrease, it decided to await the UMW contract so it couldsee what mineworkers were being paid elsewhere,since thecoal industryisa competitive business.Bacome furtherstated that Respondent received a copy of the new contractduring the first week in December 1974. After viewing thecontract, company officials then discussed its provisionsand decided to have a meeting with the employees andpresent to them the proposals presented in the December 10meeting.After viewing the new national union (UMW) contract,Bacome said,the decision as to when Respondent wouldgrant the raise,as proposed,was made about a day or twobefore the December 10 meeting with the employees, whichwas also a day or two after he was able to obtain and reviewa copy of the UMW national contract. He continued totestify as follows:A.We proposed to the employees an amount perhouras an increasesupplemented by the incentive planindividual testimonial versionswith respecttowhat they heard andunderstoodElder to saywere essentially consistent,one with the others. Ifurther observed that, while their testimonymay not be found favorable tothe interest of Respondent,three of the said witnesses are still employed byRespondent and the other is now in themilitaryservice.On the contrary, Ido not creditthe testimonyof Vice PresidentElder in this regard because it isparticularlynoted that he did not categoricallydenymaking thesubjectstatements,and he appeared to have been either unsure or untruthful in histestimonyas is partially reflected on the record,cited above.Ido not creditthe corroborating accounts of Wireman,Clay, andBacome, becauseWireman andClay admitted,and the evidence shows, that theydid not hearall of Vice PresidentElder's remarks,and Bacome,who did not appear to becandid in his testimony,could not recall, did not think, and he would onlysay "no," that VicePresident Elder did not make the subject statements. PEAKER RUN COAL COMPANY103that I described earlier based on our tonnage produc-tion.We could refer to that as Plan 1.Our alternate one, the second one was just a straightincrease with no incentive.We discussed that with the employees,and after acertain point in time decided to enable them to choosethe one that they thought was most acceptable to themthat they should discuss it among themselves.The testimonial account of Respondent's vice president,Charles Elder,is essentially consistent with the testimonialversions of the prior witnesses with respect to the Respon-dent's proposed pay raise.E.Respondent Hosted a Food-and-DrinksSocial forEmployees5 Days Before ScheduledUnion ElectionEmployee Dallas Short further testified that on Saturday,January 25,1975, prior to the scheduled union election forJanuary 31,1975, President Elder sponsored and hosted aparty with food and drinks for employees.The employeeswere then told that thereafter there would be other suchparties periodically.With respect to the social gathering orparty sponsored and held by Respondent on January 25,1975, Vice President Elder was examined.After testifying that theJanuary 25meeting was a socialfunction for the employees,RespondentVicePresidentElderreluctantlyadmitted on cross-examination that hecirculated amongst the employees and held discussionswith them in reference to the Union and that the unionelection scheduled for January 31 was on his mind and ofconcern to him, and he thereupon gave the followingtestimonial account:Q.You're saying that the union wasn'tmentionedat all?A.To my best recollection,no, the union was notmentioned because that was not the specific reason wewere there ... .Q.So it was more of a social occasion,was it not?A.Yes, sir.Q. It was more to eat and drink and be merry thanthe December 10 meeting.Is that not right?A.Correct.Q.And that was the only such meeting where it waseat, drink and be merry,where the people were to enjoythemselves.Is that correct?A.Correct.Q.And at that time did you not tell the employeesat that meeting at Oscar's,or some of the employees atleast, that they were going to have to tighten up theirbelts if the union got in?A. I remember speaking tightening up your beltsthrough the economic rules with any business.Profits isnot a dirty word.If you're going to make a profit you'regoing to stay in business. And I may have said that if wedone this,and things got tight,hard,that we couldn'tsurvive.Q. If you done what,in other words?Would yourepeat the last statement, sir?A. I forget what I said.I said that if the Companydidn't make any profit we would definitely have to closeour operation and move out.Imean profit is not a dirtyword.That was not considered to me as a threat. It waspure economics.Q.But you had expressed the opinion on otheroccasions that you couldn't operate with a profit if theunion came in. Isn't that right?A. I think you're trying to put words in my mouth.Q. I'm simply trying to get the truth out in this case,Mr. Elder.A. I am, too.Q.Well,I'd like to get an answer to my question.A.They could have interpreted it that way, yes.If I came right out and said it as such,I just don'tremember.Q.You don't remember?A.No. It could have meant the same thing.Q.Do you recall telling your employees they wouldnot be able to stand around?A.Yes, sir.Q.Do you recall -A.Yes, sir.Q.Do you recall why you told them at that timethattheywouldn't be able to stand around?A.Well, my policy has never been to see a manstand around.That doesn't do the Company any good.Definitely I'm a company man. That isn't the way wemake our money,by standing around.It'snot theirpractice to do that, also.Q.Didn't you tell the employees at the Oscarmeeting thatif they voted in the union you would work aslong as you could under it,but you would have to tightenyour belts,which would mean work harder and not havingmen stand around?A.I'd say yes, sir.Q.You did say that?A.Yes, sir.Q.Okay.And did you thereafter solicit the employ-ees' support in the upcoming election?A.What do you call soliciting?Q.Talk to them and ask to support the Company inthe election?A. I think I talked to every employee that I hadthere. I don't think that I solicited them.Q.Well,did you request their support in theupcoming election?A.I would have to possibly truthfully say I did.Q.Well,you believe you did?A.I would say so.[Emphasis supplied throughout.]F.Analysis and Conclusions1.Unlawful interrogationIt is well established by the credible evidence of recordthat on or about December 3, 1974, Respondent,throughits Supervisor Ralph Crow,did ask employee Dallas Shortwho was organizing the Union and what was the progressof that effort and that when Short said he did not know ordid not want to talk about it Crow told him he had bettertalk or he would not have a job because managementwanted to know and it would shut down the mineoperation. Based upon this evidence,I hereupon conclude 104DECISIONSOF NATIONALLABOR RELATIONS BOARDand find thatsuch questionsand statements by Crowconstituted an interferencewith,a restraintupon, andcoercion against theemployees'rightsprotected by Section7 of the Act, and thereforeresulted in a violation of Section8(a)(l) of the Act. Counselfor Respondent contends thatsuch questioningby Crow wasnot unlawful interrogationbecause there is no showingof a history of employerhostilityand discrimination; that Crow was not high in themanagerialhierarchy; that the place where theinterroga-tion took placewas informal and not unusual;and that thenatureof the informationsoughtdid not appear to be forthe purposeof taking action against individualemployees.However,when it is observedthat while everyelement orexample enumerated inBonnie Bourne, an individual d/b/aBourne Co. v. N.L.R.B.,332 F.2d 47 (C.A. 2,1964), may notbe present in the instant case, it is neverthelessnoted thatsome,as well as other coercive factors, are present.Morespecifically,itiswell establishedthatCrow'sinterrogationtook place only 6 or 7 days afterRespondentwas formally notified by the Unionof its organizationalefforts, and only 2 days afterthe employeesheld their firstorganizational meeting on December1; that Crow was theday shiftmine foremanand that it was not established thatthere was any immediatesupervisory authoritybetweenhimself andtop managerialpersonnel in this small miningoperation;that,as such day shift foreman, Crow hadknowledgeof theemployees'unionactivity and proceededtointerrogate,not subtly,but in adirectand severe manner,employee Short aboutthe employees'unionactivity; thatwhen Short told him hedid notwant totalk about it Crowtold him he had better talk aboutitand threatened himwith the lossof his job if he didnot, aswell as the shutdownof the plant if theemployees electedthe Unionas theirrepresentative.Crow's interrogationaccompanied by suchstatementsheretofore described can hardly be character-izedasanything otherthancoerciveand restrainingconductwhich tended or in factinterferedwiththe exerciseof employees' rights protected by Section 7 of the Act.Moreover,the purpose for theindividualidentity of theorganizingemployeessoughtby Crow can hardly beattributed to any purpose other than acts of reprisal byRespondent,inviewof thediligent,threatening, andprobing interrogationby Crow.The fact thatShort's apprehension mighthave beenrelaxedafterCrow told him he respected him for nottalking doesnot wipe outShort's initialapprehension ofmanagerial reprisals so as toundo the unlawful conduct byCrow. Since Crow's interrogation was not unaccompaniedby coerciveand threatening language and was not madewith priorassurances against actsof reprisal, it was clothedwithobvious coercive,restraining,interfering,and unexcus-able attributes or unlawfulness.The questionas to whetherVicePresidentElder on orafterDecember 10 threatenedthe employees with shut-down of mining operationsif the Union (UMW) becamethe collective-bargaining representativeof the employeesmay beansweredby what the credible testimony of thewitnesses,includingVice President Elder, established wassaid by Elder and whatwas understoodby the employeesduring theDecember 10meeting andthe January 25, 1975,social function.A carefulreviewof the credible testimonyof the employees showswhat VicePresident Elder saidwithout explanations.In essence,that evidence shows thatElder told the employees he was disappointedthat theywent to the Union without first coming to theCompany todiscuss their concerns;thathe had a wage increase topropose but he could notafford togo withtheUnionbecauseif he couldnot make a reasonableprofit, he wouldshut down the place,or he could not operatethe Companyunder union conditions but would have to shut it down;and/or if the employees went union he would have to shutdown the operation.The crucialquestion presented for decision here iswhether the aforedescribedstatementsby Vice PresidentElder constituted a threat to the employees to shut downthe mining operation in responseto the Unionbecomingthe collective-bargaining agent of the employees;or wheth-er such statements were made as an economic or businesspredictionof what wouldhappen as a consequence ofunion operation and influence.An examination of theliteral language of these statements alone might lead one toconcludethat theyexpressed an economic or businessprediction as distinguishedfroma threat in retaliation forunionization of the operation.'However, whenVicePresidentElder's statements areexaminedin the light of the totalevidence regarding theunionactivity of theemployeesand companyknowledgeand action(SupervisorsCrow andStevens)in responsethereto, along with the conspicuous absence of evidencethat Elder or any other supervisory personnel gave employ-ees any assurance against company actsof reprisalor urgedthe employees to vote on facts, Respondent has not shownthat the Companywas experiencing a decline inprofits orbusinessdifficulty.On thecontrary,Respondentactuallygranted its employees a general raise higher than it hadinitallyproposed in the December 10 meeting, whichpractically refutes anybusiness or financialdifficulty.Respondent's (Elder's)remarks about shutting down themining operation were notqualifiedupon a condition thatif the Union's demands and operation were so large thatinadequateprofits wouldresult it wouldhave to shut downthe Company.Instead,Elder categoricallystated that hecouldnot operatethe Companyunder union conditions, asif operating a unionizedcompanyipso factomeant inade-quateprofits.While VicePresident Elder mighthave had agrave, real,and genuine concern aboutthe profitable operation of theCompany ascounsel for Respondent contends,he nev-ertheless neglected to articulate to the employees or on therecord suchfact,or facts to support such proposition.Moreover, here, unlike the employerinN.L.R.B. v. EmpireFurnitureCorporation,107 F.2d 92 (C.A. 6, 1939),citedby counselfor Respondent,Respondentdid not qualifiedlysay,presuming the Union camein, "When it comes to wherewe can't do anything, we will lock the gate and leave out ofhere."Nor didRespondent show thatthe Company waslosing money andcould not affordunion wagesas did theemployer inN.L.R.B. v. Crosby Chemicals, Inc.,274 F.2d 72(C.A. 5, 1960),so as to constitute the expression of anopinion of the business or economic consequences ofunionization,which is protected as free speech underSection 8(c) of the Act. Consequently, I concludeand find PEAKER RUNCOAL COMPANYthat such threatening statements by Respondent, whenconsidered along with all of the evidence of record, weremade to discourage the organizational efforts of theemployees and, as such,had an interfering,restraining, andcoercive effect upon their organizing activity in violation ofSection 8(a)(1) of the Act.2.Respondent grants pay raiseWhile the evidence does not present a dispute as towhether a general wage increase was granted by Respon-dent during the employees'organizationaldrive,itdoes,nevertheless,raise the question as to whether such raise wasgranted in violation of the Act.Conceding,as counsel forRespondent contends,whether or not such a raise is lawfuldepends on the reason for which it is given.The reason forwhich an employer grants a pay raise in the midst of aunion's organizing campaign can best be determined notonly by the reason advanced by the employer, but alsoupon the entire set of circumstances surrounding thedecisionto grant it. A careful review of the evidence ofrecord in this regard reveals that Respondent had notgranted its employees a general wage increase since itcommenced its mining operation in early 1974. AlthoughVice President Elder and Secretary Bacome testified thatRespondent decided in early or mid-October 1974 to grantthe employees a wage increase,the first time any of theemployees learned about a management decision to grant araise was during the Company's meeting with the employ-ees onDecember 10, only 9 days after the employees'organizational meeting onDecember 1, and 12 or 13 daysafter Respondent was notified by the Union of its organiza-tional mission.Respondent testified that its reason for granting the payraise on December 10 was based upon its recent educationof what wage rates the national union embodied in itscontract executed (December 1, 1974), which enabledRespondent to arrive at a wage rate which would becompetitivewith other companies in the coal miningindustry. In support of its position, Respondent citesseveral cases includingGuyan Machinery Company,155NLRB 47 (1965). However,an examinationof the lattercase reveals that employer policy there,unlike here, was togrant a general wage increaseafter employees in variousmines in the area received a raise.Respondent does notshow what wages area mine employees received or that areaemployees were given a wage increase in or about Decem-ber 1974. Nor has Respondent produced any evidencewhich shows that it is, or has been, company policy to grantemployees a raise in order to maintain wages commensu-rate with other companies in the industry,as the employersdid inDeutsch Company,Metal Components Division,178NLRB 95 (1969), andWerthan Bag Corporation,167 NLRB3 (1967), cited by Respondent. Likewise, the facts in theCharmin Paper Products Company,186 NLRB 89 (1970),andStandard Auto Body, Inc.,171 NLRB 91 (1968), casescited by Respondent, are distinguishable from the facts inthe instant proceeding.Although Respondent, through the testimony of its vicepresident and corporate secretary testified that Respon-dent'sdecision to grant the employees a raise was notassociatedwith,or intended to discourage,the union105interest of its employees,I do not credit their testimony inthis regard for the following reasons: (1) Respondent hadnever held a meeting with its employees about wages andworking conditions before December 10, during the em-ployees'organizing campaign. (2) No employee had heardthatRespondent was even contemplating the grant of ageneral payraiseprior to the company meeting with theemployees on December 10, nor prior to the union activityof the employees of which the Respondent was aware. (3)Since the Respondent has learned that its wage increasewas alleged to be unlawful,it told, for the first time in thisproceeding,that it had planned to grant its employees araise earlier than December 10, in fact as early as mid-October 1974. (4) I deem such latent and one-sidedexplanation by Respondent as being self-serving, especiallywhen the prior coercive interrogation of its employees onDecember 3, 1974, Respondent's threat to shut down themining operation on December 10, 1974, its first sponsoredsocial function for the employees on January 25, 1975, justpreceding the scheduled union election on January 21,1975, and its threatinfraof its employees with moreonerous working conditions on January 25, 1975, are allconsidered in totality. I am persuaded and thereuponconclude and find that Respondent's wage increase was notgranted as a matter of simple economic considerations, but,rather, as an effort to discourage union activity in violationof Section 8(a)(1) of the Act. This position is further statedby the Court inN.LR.B. v. Gissel Packing Co., Inc.,395U.S. 575, 618-619 (1969), cited by counsel for the GeneralCounsel as follows:If there is any implication that an employer may or maynot take action solely on his own initiative for reasonsunrelated to economic necessities and known only tohim, the statement is no longer a reasonablepredictionbased on available facts but a threat of retaliation basedon misrepresentation and coercion, and as such withoutthe protection of the First Amendment. We thereforeagree with the Court below that "[c]onveyance of theemployer's belief, even thoughsincere, that unioniza-tion will or may result in the closing of the plant is not astatement of fact unless, which is most improbable, theeventuality of closing is capable of proof."The complaint alleges and Respondent,through thetestimony of Vice President Elder, admitted that onJanuary 25, 1975, it told employees if the Union becametheir representative the employees would have to tightentheir belts (work harder) and refrain from standing around,and it requested the support of the employees against theUnion in the election scheduled for January 31, 1975. Basedupon the foregoing undisputed evidence, I conclude andfind that such statements to the employees by Respondent,in the light of its other established unlawful conduct,constituted a threat that the employees would have to workharder and lose or be denied the privilege of standingaround in the future, if the Union became their representa-tive.Such a threat is, in its very nature, restraining andcoercive conduct in violation of Section 8(a)(1) of the Act. 106DECISIONSOF NATIONALLABOR RELATIONS BOARD3.Bargaining orderFinally, the question is presented as to whether theestablished unfair labor practices committed by Respon-dent during the organizing campaign of its employees wereof such consequential magnitude as to interfere with theelectionprocesses by dissipating the Union's majoritystatus and precluding the holding of a fair election. Inansweringthis question, it is first noted that it is clearlyestablished by the evidence of record(Excelsiorlist submit-ted by Respondent in Case 9-RC-10910) that practically all(18) of the 26 employees in the stipulated appropriate unitfor collective bargaining signed a single-purpose authoriza-tion card designating the Union (UMW) as their collective-bargaining agent.Respondent has not presented anyevidence showing that it had independent knowledge thatthe Union lacked majority status either before or subse-quent to the commission of unfair labor practices.While acknowledging that it had knowledge of itsemployees' union interests and activities on and beforeDecember 1, 1974, Respondent nevertheless engaged incoercive interrogation of its employees on or about Decem-ber 3, 1974; threatened its employees on December 10 withshutdown of its operations if the Union became thebargaining agent of the employees; granted its employees a35-percent wage increase on December 10; and sponsoredand hosted its first food-and-drinkssocial functiononDecember 25, dust 6 days preceding a scheduled unionelection,duringwhich it threatened to impose moreonerous and constricted working conditions or rules onemployees if they selected the Union as their collective-bargaining agent.In view of the foregoing credible evidence, I concludeand find that Respondent's aforedescribed unlawful con-duct constituted the commission of independent, substan-tial,and pervasive unfair labor practices disruptive ofelection conditions or processes, which prevent a freeelection and cause the dissipation of the Union's majoritywarranting the issuance of a collective-bargaining order.N.LR.B. v. Gissel Packing Co.,395 U.S. 575 (1969), andSteel-Fab, Inc.,212 NLRB 363 (1974).IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with the operations de-scribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.They are unfair labor practices within themeaning of Section 8(a)(3) and (1) and Section 2(6) and (7)of the Act.V. THE REMEDYHaving found that Respondent has engaged in unfairlabor practices warranting a remedial order,I shall recom-mend that it cease and desist therefrom and that it takecertain affirmative action to effectuate the policies of theAct.It having been found that Respondent interfered with,restrained, and coerced employee Dallas Short and otheremployees in the exercise of their Section 7 protected rights,in violation of Section 8(a)(1) of the Act, by coercivelyinterrogating employee Dallas Short; threatening all of itsemployees with the shutdown of its mining operationshould they select the Union (United Mine Workers ofAmerica) as their collective-bargaining agent; threateningitsemployees with more onerous working conditions;granting its employees a substantial wage increase in themidst of its organizing campaign; and, sponsoring andhosting a food-and-drinks social for its employees duringwhich it threatened to impose more onerous workingconditions or restricted rules, for the purpose of discourag-ing their interest in and/or support for the Union; and thatsuch unlawful conduct by Respondent prevents the carry-ing out of a free election and the likelihood of dissipatingtheUnion's majority status, the recommended Order willprovide that Respondent cease and desist from engaging insuch unlawful conduct and bargain with the employees'designated collective-bargaining representative, the UnitedMine Workers of America.Because of the character of the unfair labor practicesherein found, the recommended Order will provide thatRespondent cease and desist from in any other mannerinterfering with, restraining, and coercing employees in theexercise of their rights guaranteed by Section 7 of the Act.N.L.R.B. v. Entwistle Mfg. Co.,120 F.2d 532, 536 (C.A. 4,1941).CONCLUSIONS OF LAW1.Beasley Energy, Inc., d/b/a Peaker Run Coal Com-pany, is an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2.UnitedMineWorkers of America is, and has been atall times materialherein, a labor organization within themeaning of the Act.3.By coercively interrogating Dallas Short about hisand other employees' union interests or affiliation, Respon-dent violated Section 8(a)(1) of the Act.4.By threatening employee Dallas Short and otheremployees with the shutdown of its mining operation,Respondent violated Section 8(a)(1) of the Act.5.By granting its employees a substantial wage increasein the midst of the employees' organizing campaign,Respondent violated Section 8(a)(1) of the Act.6.By sponsoring and hosting a food-and-drinks socialfunction for its employees during the midst of theirorganizational campaign and 6 days preceding the sched-uled unionelection,during which it threatened someemployeeswithmore onerous working conditions orrestrictive rules if the employees selected the Union or theUMW as their collective-bargaining agent, Respondentviolated Section 8(a)(1) of the Act.7.These unfair labor practices were so independent,substantial, and pervasive that they are disruptive of theelection processes, precluding a fair election and warrant-ing an order to bargain.8.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act. PEAKER RUN COAL COMPANYUpon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER4The Respondent, Beasley Energy, Inc., d/b/a PeakerRun Coal Company, Gallipolis, Ohio, its officers, agents,successors, and assigns, shall:1.Cease and desist from:(a) Interrogating its employees about their past andcurrent union interests or affiliation.(b) Threatening its employees with the shutdown of itsmining operation if the employees select the United MineWorkers of America as their collective-bargaining agent.(c)Rewarding its employees with social functions andthreatening some employees with more onerous workingconditions or restrictive working rules.(d)Granting its employees a wage increase for thepurpose of discouraging their union activity.(e) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights guaran-teed in Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a)Recognize and, upon request, bargain collectivelywith United Mine Workers of America as the exclusiverepresentative of the employees found herein to constitutean appropriate unit, and, if an understanding is reached,embody suchagreementin a written signed contract.(b) Post at Respondent's plant at Gallipolis, Ohio, copiesof the attached notice marked "Appendix." 5 Copies of saidnotice, on forms provided by the Regional Director forRegion 9, after being duly signed by Respondent's repre-sentatives,shall be posted by it immediately upon receiptthereof, and be maintained by Respondent for 60 consecu-tive days thereafter, in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or covered by anyother material.(c) Notify the Regional Director for Region 9, in writing,within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.IT IS FURTHERORDERED thatthe complaintbe dismissedinsofar as it alleges violations of the Act not found herein.4 In the event no exceptions are filed as provided by Sec.102.46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions, and recommended Orderhereinshall, as providedin Sec. 102.48of the Rules and Regulations,be adopted by the Board and become itsfindings,conclusions,and Order,and all objections thereto shall be deemedwaived for all purposes.5 In the event the Board's Order is enforced by a Judgment of the UnitedStates Court of Appeals, the words in the notice reading "Posted by Order oftheNational Labor Relations Board"shall read"Posted Pursuant to a107Judgmentof the UnitedStatesCourt of Appeals Enforcing an Order of theNational LaborRelations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT coercively interrogate employees abouttheir and other employees' union membership, activi-ties, and desires.WE WILL NOT threaten employees with the shutdownof mining operations should they select the Union orany other labor organization as their collective-bargain-ing representative.WE WILL NOTgrant a wage increaseto employees forthe purpose of discouraging their union activities orundermining and dissipating the Union's majority.WE WILL NOT threaten employees with more onerousworking conditions or more restrictive working rules ifthey select the Union or any labor organization as theircollective-bargaining representative.WE WILL recognize and, upon request, bargaincollectively with United Mine Workers of America asthe exclusive representative of the employees foundherein to constitute an appropriate unit, and, if anunderstanding is reached, embody such agreement in awritten signed contract. The bargaining unit is:All production and maintenance employees employedby the Employerat its Ohio mines excludingall officeclerical employees, professional employees, guards andsupervisors as defined in the Act, constitute a unitappropriate for the purpose of collective bargainingwithin the meaning of Section 9(b) of the Act, asamended.WE WILL NOT in any other manner interfere with,restrain,or coerce employees in the exercise andenjoyment of rights guaranteed them by Section 7 of theNational LaborRelationsAct, except to the extent thatsuch rights may be affected by such lawfulagreementsin accord withSection 8(a)(3) of the Act.All our employees are free to become,remain, or refuse tobecome orremain,members of United Mine Workers orany other labor organization.BEASLEY ENERGY, INC.,D/B/A PEAKERRUN COALCOMPANY